Detailed Action
	This action is responsive to the preliminary amendment filed on 05/30/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.
To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner's Amendment was given in an interview with Mr. Kim Jae Youn on 07/12/2021.
The application has been amended as follows (where underlining indicates insertion and strikethrough indicates deletion, and any claims not appearing below remain unchanged from the amended claim set filed 05/30/2019):
1.  (Currently Amended) 	A device for strengthening spinal muscles, the device comprising: a driving unit 
two support portions 

the housing ; 
wherein the disk has a supporter shaft on an outer side thereof and has a rectangular recess having a round upper edge and a flat lower edge in an inner side thereof by a predetermined depth, 
wherein each of the support portions includes: 
a spring accommodated in the recess; 
a supporter supporting a press roller shaft; and 
a cover covering the recess to prevent separation of the spring and the supporter and having a rectangular cover opening having rounded upper and lower edges. 

2. (Canceled) 	

3. (Currently Amended) 	The device of claim 1, further comprising:  an additional an additional an additional an additional and an additional recess (.
Allowable Subject Matter
Claims 1 and 3 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, Shimizu (U.S. Patent 6,213,962 hereinafter Shimizu) discloses a device for strengthening spinal muscles (Col. 5 Lns. 13-15: massaging device 1 placed under the back of a user), the device comprising: a driving unit (Fig. 1, Col. 7 Ln. 32: drive means 14) including a motor (Fig. 1, Col. 7 Lns. 32-33: motor 31) and a reducer (Fig. 1, Col.7 Ln. 32: reduction gear); two support portions (Fig. 1: top left and right portion where the bearings 9 are resided) in which one of the support portions (Fig. 1: top left portion where the left bearing 9 resided) is connected (Col. 7 Lns. 38-43: via gear case 29, worm wheel 34, worm 35, and shaft 10) to a shaft of the reducer (Col.7 Ln. 42: output shaft 33) and a remaining one (Fig. 1: the top right portion where the right bearing 9 is resided) is connected (Fig. 1: via the right bearing 9) to a side wall (Fig.1: the right support bracket 7) of a housing (Figs 1 and 2: support bracket 7, support frame 8 and casing 2); a press portion (Fig. 1: massaging roller 16L) eccentrically connected (Col. 7 Lns. 12-14: since the massage rollers 16L and 16R are mounted eccentrically relative to the rotary shaft 10- Figure 1 shown the central longitudinal axis of the rotary shaft 10 is centrically connected to the central of the left and right bearing 9; as such, the massaging rollers 16L and 16R also eccentrically connected to the to the bearing portions; Figure 1 also shown the eccentric connection) to a disk (Fig. 1: bearing potion 9) of each of the support portions (top left and right portion where the left and right bearing 9 are resided); and the housing (Figs. 1 and 2: support brackets 7, support frame 8 and casing 2) accommodating the driving unit (Fig. 2: driving means 14), the support portions (top left and right portion where left and right bearing 9 are resided), and the press portion (Fig. 1: massaging roller 16).
	However, Shimizu does not disclose the disk has a supporter shaft on an outer side thereof and has a rectangular recess having a round upper edge and a flat lower edge in an inner side thereof by a predetermined depth, wherein each of the support portions includes: a spring accommodated in the recess; a supporter supporting a press roller shaft; and a cover covering the recess to prevent separation of the spring and the supporter and having a rectangular cover opening having rounded upper and lower edges.
	In addition, because no references of record or reasonable combination thereof, could be found which disclose or suggest all feature of the claims or dependents therein, the claims are allowed over prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M LE whose telephone number is (571)270-7293.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on 571 -272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.M.L./Examiner, Art Unit 3785                                                                                                                                                                                                        





/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785